DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-78 were originally filed September 5, 2019.
	The amendment received February 18, 2020 canceled claims 1-78 and added new claims 79-87.
	The amendment received May 22, 2020 changed the status identifiers only.
	The amendment received December 10, 2020 amended claims 79, 82, and 83 and canceled claim 80.
	Claims 79 and 81-87 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration the restriction requirement is withdrawn.
Priority
	Applicants claim status as a DIV of 15/524,896 filed May 5, 2017 (now U.S. Patent 10,434,144) which is a 371 (National Stage) of PCT/US2015/059474 filed November 6, 2015.
	It is respectfully noted that the present application is not a DIV of 15/524,896. The restriction requirement in 15/524,896 mailed May 31, 2018 requested an election for species only. The species requirement was withdrawn and all species claimed were allowed in the Notice of Allowance mailed May 28, 2019. Please refer to the “Arguments and Response” section below for the Double Patenting rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted December 10, 2020 is being considered by the examiner.
Drawings
	No drawings are present.
Withdrawn Objections
The objection to the disclosure regarding the first line of the specification is withdrawn in view of the amendment received December 10, 2020.

The objection to claim 79 regarding a semicolon is missing after (b) (i.e. after subject) is withdrawn in view of the amendment received December 10, 2020.  



The objection to claim 79 regarding “neonatal cholestasis and drug induced cholestasis” should read “neonatal cholestasis, drug induced cholestasis” is withdrawn in view of the amendment received December 10, 2020.  

The objection to claim 79 regarding “bile acid malabsorption and other disorders involving the distal small intestine” should read “bile acid malabsorption, disorders involving the distal small intestine” is withdrawn in view of the amendment received December 10, 2020.  

The objection to claim 80 is withdrawn due to the cancellation of the claim in the amendment received December 10, 2020.
Withdrawn Rejections
The rejection of claims 82 and 83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment received December 10, 2020. 

	The rejection of claims 79 and 81-87 under 35 U.S.C. 101 is withdrawn due to the amendment to the claims received December 10, 2020 including a method step of administration (see Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1134-1136, 126 USPQ2d 1279-1281 (Fed. Cir. 2018)).
Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 79 and 81-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,434,144. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in U.S. Patent No. 10,434,144 are drawn to a method of identifying a subject having a bile acid-related disorder including bile acid synthesis abnormalities (i.e. NASH – see paragraphs 8, 31, 32, 61, 241-245, 250, 278-282, 289, 334, and 379 of 15/524,896) who is likely to be responsive to treatment with a peptide having an amino acid sequence comprising SEQ ID NO: 70, wherein the method comprises: (a) administrating SEQ ID NO: 70 to the subject; (b) obtaining a test sample from the subject; (c) determining the level of 7-hydroxy-4-cholesten-3-one (C4) in the test sample; and (d) identifying the subject as being likely to be responsive to treatment with the peptide if the level of C4 in the test sample decreases as compared to a reference level of C4. Therefore, NASH as claimed in U.S. Patent No. 10,434,144 is described as a bile acid-related disorder including bile acid synthesis abnormalities. See also Ling et al. U.S. Patent Application Publication 2013/0023474 published January 24, 2013 which discloses that SEQ ID NO: 70/M70 can be utilized to treat diabetes, metabolic syndrome, cancer including colon cancer, inflammatory bowel disease, Crohn’s disease, ulcerative colitis, and NASH.  
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,434,144 for claims 79 and 81-87 were considered but are not persuasive for the following reasons.
	Applicants contend that the present application is a DIV of U.S. Patent No. 10,434,144.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,434,144 renders obvious the method of the instant claims. 
If a generic claim is presented in a separate application (i.e. present application – bile-related disorder particularly bile acid synthesis abnormalities) after the issuance of a patent claiming one or more species (i.e. U.S. Patent No. 10,434,144 - NASH) within the scope of the generic claim, the Office may reject the generic claim on the grounds of nonstatutory double patenting when the patent and application have at least one common inventor and/or are either (1) commonly assigned/owned or (2) non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3). See MPEP § 804. Applicant may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993);In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schreuder et al., 2010, The hepatic response to FGF19 is impaired in patients with nonalcoholic fatty liver disease and insulin resistance, Am J Physiol Gastrointest Liver Physiol, 298: G440-G445.
Johnston et al., 2011, New Insights into Bile Acid Malabsorption, Curr Gastroenterol Rep, 13: 418-425.
Walters et al., 2015 (online 2014), The response of patients with bile acid diarrhea to the farnesoid X receptor agonist obeticholic acid, Aliment Pharmacol Ther, 41: 54-64.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658